                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

KENNETH DELGADO,                              No. 2:19-cv-1540 KJN P

                 Plaintiff,

          v.

JOE A. LIZARRAGA, et al.,                     AMENDED
                                              ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                  AD TESTIFICANDUM
                                       /

Kenneth Delgado, CDCR # C-62219, a necessary and material witness in a settlement
conference in this case on March 17, 2020, is confined in Mule Creek State Prison (MCSP), in
the custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Allison Claire, by video conference from his place of confinement,1to
the U. S. District Court, Courtroom #26, 501 I Street, Sacramento, California 95814, on Tuesday,
March 17, 2020, at 9:00 a.m.

ACCORDINGLY, IT IS ORDERED that:

     1. This shall amend the writ issued January 10, 2020.

     2. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
        commanding the Warden to produce the inmate named above, by video conference, to
        participate in a settlement conference at the time and place above, until completion of the
        settlement conference or as ordered by the court.

     3. The custodian is ordered to notify the court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by video conference, until completion of the settlement conference or as
ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
Dated: March 13, 2020

/delg1540.841a


1 Due to the COVID-19 virus, the in person settlement conference has been changed to
appearance by videoconference.
